        Case 2:21-cv-00287-SRW Document 1 Filed 04/16/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION


VELINA M. JOHNSON,                         )
                                           )
                                           )
                  Plaintiff,               )
                                           )
                                           )
v.                                         )
                                           )
EBSCO PEPPERTREE, LLC;                     )
                                           )
EBSCO INCOME PROPERTIES, LLC;              )
EBSCO DEVELOPMENT COMPANY,                 )
INC.; RANGEWATER REAL ESTATE,              )
                                           ) CASE NUMBER: 2:21-cv-287
LLC and TAYLOR HOLLEY In Her               )
Official Capacity as Community Director    )
at PepperTree Apartments Montgomery        )
                                           )
AL, RANGEWATER REAL ESTATE,                )
JMG REALTY, INC. d/b/a JMG                 )
ASSOCIATES, INC.; IMPACT                   )
                                           )
RECEIVABLES MANAGEMENT;                    )
REALPAGE, INC. d/b/a LeasingDesk           )
Screening,                                 )
                                           )
                                           )
                  Defendants.              )


      CONSENT TO REMOVAL OF EBSCO PEPPERTREE, LLC, EBSCO
     INCOME PROPERTIES, LLC, EBSCO DEVELOPMENT COMPANY,
            INC. AND RANGEWATER REAL ESTATE, LLC
       Appearing specially and without waiving any objections to this Court's

jurisdiction, Defendants, Ebsco Peppertee, LLC, Ebsco Income Properties, LLC,

Ebsco Development Company, Inc. and Rangewater Real Estate, LLC, join in and

consent to Impact Receivables Management, LLC’s removal of Civil Action No. 03-
         Case 2:21-cv-00287-SRW Document 1 Filed 04/16/21 Page 2 of 3




CV-2021-000137.00 from the Circuit Court of Montgomery County, Alabama to the

United States District Court for the Middle District of Alabama, Northern Division.

                                         Respectfully submitted,

                                         /s/Robert B. Stewart
                                         Robert B. Stewart (asb-8967-t65r)
                                         Email: rstewart@ssp-law.com

                                         Attorney for Defendants, Ebsco Peppertee,
                                         LLC, Ebsco Income Properties, LLC,
                                         Ebsco Development Company, Inc. and
                                         Rangewater Real Estate, LLC

OF COUNSEL:
Smith, Spires, Peddy, Hamilton & Coleman, P.C.
3500 Colonnade Parkway, Suite 350
Birmingham, Alabama 35243
Telephone: (205) 251-5885

                          CERTIFICATE OF SERVICE
       I hereby certify that I electronically filed the foregoing with the Clerk of Court
using the CM/ECF system and sent notification of such filing to the following on
this the 16th day of April, 2021:

Rachel R. Friedman
Ryli Leader
Burr & Forman, LLP
420 North 20th Street, Suite 3400
Birmingham, AL 35203
rfriedman@burr.com
rleader@burr.com

Matthew W. Robinett
Ridge Park Place, Suite 3000
1130 22nd Street South
Birmingham, AL 35205
mrobinett@nwkt.com

                                            2
        Case 2:21-cv-00287-SRW Document 1 Filed 04/16/21 Page 3 of 3




and by U.S. Mail, postage prepaid, on the following:

Velina Johnson
P.O. Box 231015
Montgomery, AL 36123

JMG Realty, Inc.
c/o James M. Grodnick
9th Floor, First Southern Federal Tower
851 South Beltline Highway
Mobile, AL 36606

JMG Realty, Inc.
5605 Glenridge Drive, Suite 1010
Atlanta, GA 30342


                                              /s/Robert B. Stewart
                                              Of Counsel




                                          3
